Citation Nr: 0723954	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1998 to July 
2002.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a May 2003 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.

The Board issued a decision in March 2006, which denied 
service connection for a bilateral knee disorder and left ear 
hearing loss, and denied a compensable rating for right ear 
hearing loss.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court), as to only the 
issue regarding the knees.  In April 2007 the Court remanded 
the case pursuant to a Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran is claiming service connection for a bilateral 
knee disability.  He asserts that he suffers from a bilateral 
knee disability resulting from injuries incurred while in 
service as a result of jumping on and off aircraft in his 
duties as a helicopter crew chief.

The veteran was discharged from service in July 2002.  At a 
VA examination in November 2002 he complained of bilateral 
knee soreness and pain starting in April 1999.  He said the 
pain had lasted for several days and then resolved.  He noted 
experiencing burning when using stairs and running.  He 
further reported that in 2002, after completion of flight 
school, his symptoms had become more evident on a daily 
basis.  The pain increased with using stairs, and resolved 
after about 20 seconds.  The pain was better with rest and 
non-weight bearing elevation.  On examination there was some 
numbness, with sensations of crunching or grinding on range 
of motion.  Flexion of the right knee was to 130 degrees, and 
to 140 degrees on the left.  He had slight right knee 
swelling, with no significant tenderness to palpation.  The 
anterior drawer and McMurray's signs were negative 
bilaterally, and X-rays were normal.  The diagnosis was 
bilateral knee sprain with some slight decrease in range of 
motion.  

At his Travel Board hearing in January 2006 the veteran 
testified that he developed knee pain as a result of jumping 
on and off aircraft in his duties as a helicopter crew chief.  
He further stated that he had not sought treatment for his 
knee pain during service, and that he had not sought current 
treatment for his knee pain since being separated from 
service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), issued 
after the Board decision in issue herein, the Court held that 
VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent  
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, while there is no diagnosis of a 
chronic bilateral knee disability of record, there is 
evidence that the veteran has suffered from bilateral knee 
pain with some slight decreased range of motion associated 
with bilateral knee sprain.  In addition, the veteran has 
testified that he injured his knees while in service as a 
result of repeatedly jumping on and off aircraft in his 
duties as a helicopter crew chief.  Furthermore, the veteran 
complained of bilateral knee pain at a VA examination 
conducted just five months after being discharged from 
service.  The veteran's duties while in service appear to be 
the only documented potential cause of his bilateral knee 
discomfort.  

Accordingly, a more definitive medical opinion on the 
question of whether the veteran currently has a bilateral 
knee disorder, to include an opinion as to its origin, is 
needed before the claim on the merits can be finally 
adjudicated.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991) (emphasizing that adjudicators cannot rely on their 
own unsubstantiated judgment in resolving medical questions).  
Based upon the remand by the Court in reliance upon the Joint 
Motion, the current record has been found to be inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should ascertain from the veteran 
whether there are any records of treatment, 
by VA or non-VA providers, for a bilateral 
knee disorder, which have not already been 
obtained for the file.  If so, the RO should 
take appropriate steps to obtain any such 
evidence identified, if the veteran provides 
sufficiently detailed information to make 
such requests feasible.  Attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The veteran should undergo VA 
examination to determine the nature, extent, 
and etiology of all current bilateral knee 
pathology.  The claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and progression 
of relevant symptoms.  All indicated tests 
and studies are to be performed, and the 
examiner should review the results of any 
testing prior to completing the report.  All 
findings should be reported in detail.  
Complete diagnoses should be provided.  

a.  The examiner should discuss the 
nature and extent of any bilateral knee 
disorder, if present, and then set 
forth the medical probability that any 
current bilateral knee disorder is 
traceable to the veteran's duties as a 
helicopter crew chief while in service.  
The source of the information relied 
upon should be indicated.  

b.  Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical manifestations 
of any current bilateral knee disorder 
occurred while the veteran was on 
active duty from November 1998 to July 
2002.

c.  Any opinion provided should include 
discussion of specific evidence of 
record, particularly service medical 
records.  The basis for the conclusions 
reached should be stated in full.  If 
the veteran does not currently have a 
bilateral knee disorder, which could be 
regarded as having been incurred during 
the veteran's period of active duty, 
the examiner must specifically indicate 
so.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.
3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim by evaluating all 
evidence obtained after the last statement 
or supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal remain denied, the RO must furnish 
the veteran an appropriate SSOC and allow 
her a reasonable period of time to respond.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

